


110 HCON 321 IH: Expressing the need for a more

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Mr. Gilchrest (for
			 himself, Mr. Cummings,
			 Mr. Jones of North Carolina,
			 Mr. Meeks of New York,
			 Mr. Johnson of Illinois,
			 Mr. Murtha,
			 Mr. Reyes,
			 Mr. Shays,
			 Mr. English of Pennsylvania,
			 Ms. Kaptur, and
			 Ms. Baldwin) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the need for a more
		  comprehensive diplomatic initiative led by the United States, Iraq, and the
		  international community.
	
	
		Whereas it is in the foreign policy and national security
			 interests of the United States to foster and strengthen peace and security in
			 Iraq and the broader Middle East region, which will require a more
			 comprehensive international support structure involving Iraq’s neighboring
			 countries, other pertinent and influential countries in and outside the region,
			 international organizations, and nongovernmental organizations;
		Whereas the removal of Saddam Hussein has resulted in a
			 fundamental change in the composition and structure of Iraq’s Government, and
			 of provincial and tribal leadership;
		Whereas the removal of Saddam Hussein has resulted in
			 violent multi-layered conflicts of varying insurgencies, counter-insurgencies,
			 and other armed competitions that exist today along religious, cultural, and
			 economic lines;
		Whereas the removal of Saddam Hussein has fundamentally
			 altered the relationship between Iraq and neighboring countries, thereby
			 affecting the balance of power in the region;
		Whereas the removal of Saddam Hussein has resulted in the
			 democratic election of the Government of Iraq where nearly 7,000,000 Iraqis
			 participated in the voting process;
		Whereas elements and actions from outside Iraq’s borders,
			 including neighboring countries, terrorist groups, and rogue elements continue
			 to impede progress towards a more stable and sovereign Iraq;
		Whereas Iraqis, with the unrelenting military support from
			 the United States, are facing difficulties to achieve political reconciliation
			 and to independently govern;
		Whereas the Iraq Study Group stated that a regional
			 peace conference among Arab nations is a critically important step in helping
			 to end the civil war in Iraq, and bringing peace and stability in the Middle
			 East;
		Whereas General Petraeus recently stated in congressional
			 testimony that any student of history recognizes there is no military
			 solution to a problem like that in Iraq, to the insurgency in Iraq;
			 and
		Whereas finding a responsible and strategic way forward in
			 Iraq will require international support: Now, therefore, be it
		
	
		That Congress—
			(1)declares that a
			 more comprehensive international support structure must be established to
			 engage Iraq’s political, religious, ethnic, and tribal leaders in an ongoing
			 inclusive political reconciliation and reconstruction process;
			(2)declares that the current drawdown and
			 eventual departure of the United States Armed Forces in Iraq be performed in a
			 strategic and responsible manner, in consultation with the Government of Iraq,
			 and must be supported by a comprehensive international and regional diplomatic
			 initiative;
			(3)encourages the
			 President and the administration, jointly with Iraq, to initiate, develop, and
			 implement a sustained comprehensive regional and multilateral diplomatic plan
			 of action, in conjunction with the United Nations Security Council, the United
			 Nations Secretary General, Iraq’s neighboring countries, regional organizations
			 as the Arab League, the Organization of the Islamic Conference, and appropriate
			 nongovernmental organizations, relating to issues and actions that impact the
			 situation in Iraq, including—
				(A)promoting a national process of
			 reconciliation within Iraq;
				(B)curtailing the ongoing civil strife in Iraq
			 that has created insurgency groups amongst civilian militias and related civil
			 organizations;
				(C)preventing the spread of violence from Iraq
			 into neighboring countries and fostering a collective security arrangement
			 between Iraq with neighboring countries to secure Iraq’s sovereign integrity
			 and border security;
				(D)preventing genocide, ethnic cleansing, and
			 other crimes against humanity;
				(E)preventing the establishment of safe
			 havens for al Qaeda and other terrorist organizations;
				(F)continuing to provide assistance to the
			 Iraqi Security Forces, including military training, education, equipment and
			 technical support, and to encourage the United Nations and regional allies to
			 support this coordinated effort if the Iraqi Government supports this strategic
			 arrangement; and
				(G)supporting the formation of an
			 international consortium for relief and reconstruction in Iraq;
				(4)urges the President and the administration,
			 jointly with Iraq, the United Nations, and regional organizations, to
			 expeditiously engage in bilateral and multilateral talks and conferences with
			 Iraq’s neighboring countries, and specifically—
				(A)recommends the implementation of the
			 International Compact for Iraq and recommendations 9 and 13 of the Iraq Study
			 Group Report, including—
					(i)implementing recommendation 9, which
			 states, “Under the aegis of the New Diplomatic Offensive and the Support Group,
			 the United States should engage directly with Iran and Syria in order to try to
			 obtain their commitment to constructive policies toward Iraq and other regional
			 issues. In engaging with Syria and Iran, the United States should consider
			 incentives, as well as disincentives, in seeking constructive results”;
			 and
					(ii)implementing recommendation 13, which
			 states, There must be a renewed and sustained commitment by the United
			 States to a comprehensive Arab-Israeli peace on all fronts;
					(5)remains resolved that the interests of the
			 people of Iraq, United States allies, and the greater Middle East region should
			 be paramount in establishing regional and international assistance and aid to
			 ensure the unity and integrity of Iraq so as to safeguard the establishment of
			 a cohesive government in Iraq;
			(6)encourages the international community,
			 regional organizations, and the United States, in consultation with the
			 Government of Iraq, to continue efforts to strengthen the Iraqi Security Forces
			 and, to the extent practicable, to police human rights violations;
			(7)recognizes that as part of a diplomatic
			 initiative in Iraq, the President should transmit to the Congress, in
			 classified and unclassified form, a comprehensive regional stability plan for
			 Iraq, which shall include diplomatic, political, and economic strategic
			 measures;
			(8)urges sustained
			 commitment of Iraq, the United States, countries in the Middle East, and the
			 international community, in consultation with the United Nations and pertinent
			 regional and non-governmental organizations, to develop and raise funding for
			 the reconstruction of Iraq and to provide relief to the Iraqi people, including
			 for purposes of—
				(A)assisting efforts to deal with the
			 humanitarian impact of the war in Iraq, particularly civilian displacement and
			 Iraqi refugees;
				(B)developing an Iraq corps of
			 engineers;
				(C)encouraging the use of Iraqi engineers,
			 contractors, tradesmen, and construction workers in the reconstruction
			 process;
				(D)surveying and performing proper
			 restoration of Iraq’s world cultural sites;
				(E)supporting efforts by the Iraqi Government
			 for an equitable distribution of oil revenues to the Iraqi people; and
				(F)encouraging initiatives to assist in
			 rebuilding Iraq’s infrastructure, including public health, transportation,
			 physical plants, educational, and utilities systems;
				(9)expresses its deep and sincere gratitude to
			 the coalition forces and other international supporters for their contribution
			 and sacrifice in the collective efforts to bring peace and stability to Iraq;
			(10)expresses its sincere condolences to the
			 families of the many Iraqis who have died, and to the many Iraqis who have been
			 displaced or wounded in their struggle to gain a measure of freedom; and
			(11)recognizes that the United States
			 Government and the American people owe a debt of gratitude to the young men and
			 women who have honorably served in Iraq and now deserve comprehensive
			 rehabilitation, physical, mental, educational, and economic assistance.
			
